BOWEN, Judge.
The defendant waived indictment and pled guilty to arson in the second degree. He also pled guilty to an indictment charging robbery. He was sentenced as an habitual offender to a term of fifteen years’ imprisonment for the arson conviction to run concurrent with the twenty-five year sentence in the robbery conviction. These sentences conformed to the plea bargaining agreement.
The defendant’s conviction is affirmed on authority of Johnson v. State, 421 So.2d 1307 (Ala.Cr.App., 1982), wherein we held that a certificate restoring a defendant’s civil and political rights after a conviction of a felony does not preclude that conviction from being used to enhance the defendant’s punishment as an habitual offender.
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.